DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application filed on 8/2/22 including claims 1-28, out of which claims 1-15, 17, 21, 24 and 27  have been cancelled, and remaining claims are 16-28 for consideration. Claims 16, 18-20, 22-23, 25-26, and 28 have been amended. Remaining claims for consideration are 16, 18-20, 22-23, 25-26, and 28.
Allowable Subject Matter
Claims 16, 18-20, 22-23, 25-26, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record  does not disclose directly or indirectly following limitations:
As recited by claim 16;
 receiving configuration information including WUS resource configuration information; and monitoring whether a-the WUS is received based on the WUS resource configuration information, wherein the WUS resource configuration information includes first WUS resource configuration for UEs related to a first gap type and second WUS resource configuration for UEs related to a second gap type, and wherein the first gap type is related to a discontinuous reception (DRX) operation, and the second gap type is related to an extended discontinuous reception (e-DRX) operation.
As recited by claim 22;
transmitting configuration information including WUS resource configuration information; and transmitting a WUS based on the WUS resource configuration information, wherein the WUS resource configuration information includes first WUS resource configuration for UEs related to a first gap type and second WUS resource configuration for UEs related to a second gap type, and wherein the first gap type is related to a discontinuous reception (DRX) operation, and the second gap type is related to an extended discontinuous reception (e-DRX) operation.
As recited by claim 23;
wherein the processor controls the RF transceiver to receive configuration information including WUS resource configuration information monitors whether the WUS is received based on the WUS resource configuration information, and wherein the WUS resource configuration information includes first WUS resource configuration for UEs related to a first gap type and second WUS resource configuration for UEs related to a second gap type, and wherein the first gap type is related to a discontinuous reception (DRX) operation, and the second gap type is related to an extended discontinuous reception (e-DRX) operation.
As recited by claim 26;
wherein the processor to receive configuration information including WUS resource configuration information, monitors whether the WUS is received based on the WUS resource configuration information, and wherein the WUS resource configuration information includes first WUS resource configuration for UEs related to a first gap type and second WUS resource configuration for UEs related to a second gap type, and wherein the first gap type is related to a discontinuous reception (DRX) operation, and the second gap type is related to an extended discontinuous reception (e-DRX) operation.
As recited by claim 28;
wherein the processor controls the RF transceiver to transmit configuration information including WUS resource configuration information, transmit the WUS based on the WUS resource configuration information, and wherein the WUS resource configuration information includes first WUS resource configuration for UEs related to a first gap type and second WUS resource configuration for UEs related to a second gap type, and wherein the first gap type is related to a discontinuous reception (DRX) operation, and the second gap type is related to an extended discontinuous reception (e-DRX) operation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ang et al  (US 20180098287 ) discloses Systems and method of embodiments herein operate to conserve battery power of user equipment (UE). Embodiments determine whether waking up a UE receiver would be beneficial and based on the determination, the UE either wakes up the receiver or returns to sleep. Embodiments determine whether to wake up the receiver by performing pre-wake up (PWU) operation which either wakes up the receiver in a low power mode or wakes up the UE's wake up receiver. It may be determined whether a wake up (WU) signal is received during a PWU stage. If a WU signal is received during the PWU stage the UE may perform a full wake up of the receiver. If a WU signal is not received the UE may return to idle mode. In embodiments, WU (Wake Up) DRX cycles are supplemented with a Full DRX (Discontinuous Reception) cycle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent 
Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647